DETAILED ACTION
Priority
	This application is a national stage of International Application No. PCT/EP2017/083829, filed 12/20/2017, which claims priority to European Application No. EP16206784.7, filed 12/23/2016.

Information Disclosure Statement
The information disclosure statements submitted on 04/15/2021 and 07/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Response to Election/Restriction dated 04/15/2021 is acknowledged.  In the Response, Applicants elected Group I (claims 1-12) without traverse.  Applicants also cancelled unelected claims 13-20, and added claims 21-28, which are drawn to the elected invention of Group I.  Claims 1-12 and 21-28 are pending and have been examined in this action.  Claims 1-12 and 21-28 are rejected.



Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  “Ferret” appears to be misspelled.  The correct spelling of the term is “Feret”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1, the claim recites that the single granules can withstand a mean compressive force of at least 1N as measured with a universal testing machine without specifying how such a function is accomplished since the only i.e., is not an inherent property of) the structure recited in the claim, so it is not reasonably clear that Applicants are in possession of the invention as claimed.  Also, Applicants’ specification does not provide a sufficient explanation of how the recited functional characteristic follows from the structures recited in the claim; only a portion of the granules as claimed have surface indentations.  Can granules without surface indentations as claimed withstand a mean compressive force of at least 1N as measured with a universal testing machine?  From Applicants’ disclosure, it appears that a biocompatible polymer coating on the granules comprising a plasticizer imparts mechanical strength to the granules (see page 8, lines 14-30).  Further clarification is needed, such as the structure to be added to the composition (e.g., a polymer and plasticizer) and whether the claim requires the composition to be produced in a particular manner to establish possession of the claimed functional characteristic of withstanding a mean compressive force of at least 1N.  The dependent claims are rejected for being dependent on rejected independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, the claimed functional characteristic of withstanding a mean compressive force of at least 1N is indefinite in that this limitation merely states a functional characteristic without providing any indication as to how the functional characteristic is provided.  The recited functional characteristic does not follow from (i.e., is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the composition (e.g., a polymer and plasticizer) and whether the claim requires the composition to be produced in a particular manner to provide the functional characteristic.  Thus, the claims merely states a problem to be solved or a result to be obtained rather than setting forth well-defined boundaries of the invention, there is no clear cut indication of the scope of the subject matter covered by the claims, and a person of ordinary skill in the art would not have known from the claim terms what structure or steps are encompassed by the claims. See MPEP 2173.05(g).  The dependent claims have been rejected for being dependent on indefinite independent claim 1.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate clarification is requested.
Claim 27 recites the limitation "bioactive substance”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 fails to further limit claim 1 because this claim merely recites a property of the network of interconnected pores and adds nothing further to the makeup of the recited pore network.
Claim 7 fails to further limit claim 1 because claim 1 already recites “at least a portion of the granules having surface indentations”.  Furthermore, as mentioned above, it is unclear whether the limitation following the phrase “preferably” is part of the claimed invention.
Applicant may cancel the claims, amend the claims to place the claim in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ricci et al. (US6770695).
Ricci et al. teach an implantable composition including: synthetic calcium sulfate particles having a size greater than 20 microns (i.e., granules) and a resorbable 
Regarding claims 21 and 23-28, based on the above-mentioned teachings of Ricci et al., which include teachings directed toward tailoring the administration of a porous implantable composition in a bone defect comprising synthetic calcium sulfate granules coated with a biodegradable polymer comprising a polymer and a plasticizer, it would have been well within the ordinary level of skill in the art, via routine experimentation and optimization, to formulate a porous implant mass composition comprising a plurality of irregularly-shaped and/or distorted biocompatible granules having irregular surfaces, indentations and pores to promote cell ingrowth and bone regeneration, at least a portion of the granules having an irregular surface, surface indentations and contain a network of interconnected pores, and a biocompatible polymer comprising a plasticizer disposed about at least a portion of the granules in i.e., deformability, hardness) to the porous implant mass composition.  A skilled artisan would have had a reasonable expectation, based on the teachings of Ricci et al., that such a porous implantable composition could be effectively be used as a biocompatible scaffold for promoting bone regeneration in bone defects.
With regards to the limitation “wherein at least a portion of the granules are coated with a biocompatible polymer and comprises a plasticizer in the implant composition in an amount sufficient to condition at least a portion of the biocompatible polymer so that the implant composition is plastically deformable into a desired shape and then hardenable upon removal of at least a portion of the plasticizer from the implant composition” in claim 22, the Examiner submits that the fact that the plasticizer acts as a conditioner is a property of the plasticizer, and MPEP 2112 discloses that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  The composition of Ricci et al. contains a plasticizer (e.g. acetone), granules, and a polymer (e.g. polyglycolide) on at least a portion of the biocompatible granules, therefore as the composition of Ricci is identical in structure to the instant 
Ricci et al. is not anticipatory insofar as the combination of elements described above must be selected from various lists/locations in the reference.  It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art.  Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 
Accordingly, claims 22-28 are prima facie obvious over the teachings of Ricci et al. 



Relevant Prior Art
Vanderploeg et al. (US20160184390, cited in Applicants’ IDS dated 04/15/2021) teach synthetic osteoinductive bone graft compositions comprising preformed calcium phosphate ceramic granules (such as monocalcium phosphate monohydrate) having a specific surface area greater than 30 m2/g and having an interconnected network of micropores defining at least one surface on an interior of the granule; and an osteoinductive protein associated with the at least one interior surface wherein the osteoinductive protein is distributed on a portion of the interior surface near the centroid of the granules and on an interior surface near the exterior of the granules (see Abstract, claim 1 and paragraphs [0026] to [0027]).  Because the granules are loaded with proteins by contacting them with a protein solution, at least some of the pores are present on the granule surface and can be considered as surface indentations imparting an irregular surface and shape to the granules.  Vanderploeg et al. further teach that their composition can include a plurality of calcium ceramic granules with mean cross-sectional dimensions in one of the following ranges: 80-250 microns, 90-425 microns, 425-800 microns, and 1-2 mm (see paragraph [0006]).  However, unlike the granules of instant claim 1, the granules of Vanderploeg et al. have a specific surface area of greater than 30 m2/g.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615